Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Bill Kelley, Inc. (“Kelley”) appeals the district court’s order granting summary judgment in favor of General Motors LLC (“GM”), in GM’s suit seeking to enforce its settlement agreement between the parties. On appeal, Kelley alleges that the settlement was in violation of West Virginia statutory law. See West Virginia Code Ann. § 17A-6A-1 et seq. (LexisNexis 2009). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. General Motors LLC v. Bill Kelley, Inc., No. 2:12-cv-00051-JPB (N.D.W.Va. Oct. 31, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.